Broyles, C. J.
1. The former judgment of this court in this ease (36 Ga. App. 581, 137 S. E. 409), that the trial court erred in overruling the general demurrer to the petition, because the petition failed to allege (in an action brought by a vendor of land against the vendee for the balance of the purchase-price) that the plaintiff had tendered the defendant a deed to the property, or that he was able and willing to make title on recovery of judgment and the satisfaction of the same by the defendant, was reversed by the Supreme Court on May 16, 1928. 166 Ga. 307 (143 S. E. 378). It is ordered, therefore, that the aforesaid judgment of this court be vacated and it is now adjudged that the petition as finally amended was not subject to any of the demurrers interposed, and that the trial court properly so ruled.
*455Decided July 13, 1928.
Adhered to on rehearing August 10, 1928.
Clifford E. Hay, for plaintiffs in error.
J..E. Crmgmiles, W. D. MacIntyre, contra.
2. The verdict was authorized by the evidence, and none of the special grounds of the motion for a new trial show cause for a reversal of the judgment.

Judgment affirmed.


Bloockoorth, J., concurs. Luke, J., dissents.

Ltjke, J.
I am so firmly convinced that the evidence in this case does not support the verdict that I must and do dissent from the judgment. Moreover, some of the special grounds of the motion for a new trial are not without merit.